DETAILED ACTION
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Manas on 11/15/2021.

Claim 140, replace “An method” with “A method”.



The above amendment corrects formal matters.
The IDS dated 11/9/2021 failed to provide a reference teaching the instant methods, or providing a reason to modify its disclosure to include a method of treating cancer by administering the recited arginase inhibitors and adoptive immunotherapies.  Namely, the references fail to provide a reasonable expectation that the instant combination of arginase inhibitor and adoptive immunotherapy can treat cancer.  Specifically, Oberlies et al., J Immunol. 2009; 182:5259-5267 only allude to increased NK cell function with in vitro arginine supplementation:

    PNG
    media_image1.png
    86
    505
    media_image1.png
    Greyscale

The Declaration of Susanne Steggerda, incorporated herein, avers that the state of the art fails to enable the instant combination of arginase inhibitor and adoptive immunotherapy to treat cancer.  Oberlies et al., fails to remedy the state of the art since it does not teach a combination of arginase inhibitor and adoptive immunotherapy.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642